Citation Nr: 0926982	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  03-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for a left eye 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980 
and from September 1981 to September 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that decision, the RO granted service 
connection for a left eye scar and assigned an initial 
disability rating of 0 percent, effective December 1, 1999.  

In March 2004, the Veteran testified before a Veterans Law 
Judge sitting at the RO (Travel Board hearing).  A transcript 
of that hearing has been associated with the Veteran's claims 
folder.

In July 2004 and May 2005, the Board remanded this matter for 
further development.  

In April 2009, the Board sent the Veteran a letter informing 
him that the Veterans Law Judge who conducted the March 2004 
Travel Board hearing was no longer employed at the Board, 
asked him to indicate whether or not he wanted to attend a 
new hearing, and indicated that a failure to respond within 
30 days would result in a presumption that another hearing 
was not desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2008).  The letter was sent to the 
Veteran's address of record and was not returned as 
undeliverable.  The Veteran failed to respond to the April 
2009 letter.

Since the Veteran failed to respond to the letter, it is 
presumed that he does not want another hearing and the Board 
shall proceed to consider his appeal.  

As noted by the Veteran's representative, the Veteran has 
raised the issue of service connection for a right eye scar. 
 This claim has not yet been adjudicated and is referred to 
the RO for appropriate action.


FINDING OF FACT

The Veteran's 1 inch left eye scar is nontender, not 
disfiguring, well healed, and is not associated with tissue 
damage.  The scar does not limit the function of his left 
eye.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a left eye 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, 
Diagnostic Codes (DCs) 7800-7805 (2002 & 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for a higher initial rating for a left eye scar 
arises from the Veteran's disagreement with the initial 
rating assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or address prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded VA 
examinations for the left eye scar.  

The July 2004 remand sought to afford the Veteran a current 
examination.  The examination report was to include a color 
photograph of the Veteran's left eye.  In May 2005, the Board 
again remanded this matter because a photograph of the 
Veteran's left eye had not been associated with the claims 
folder.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Numerous attempts were made to obtain the July 2004 color 
photographs of the Veteran's left eye, however no such 
photographs could be located.  A VA medical examination was 
scheduled for March 2009 in order to take such photographs.  
The Veteran was notified of the scheduled examination by 
letter and telephone in February 2009; however he failed to 
appear for the examination.  The appeal was subsequently 
returned to the Board.  No reason for the failure to report 
was shown and the Veteran made no attempt to contact VA to 
request that his examination be rescheduled.  The Veteran has 
also not argued that good cause exists for his failure to 
appear at his scheduled VA examination.  As he has not 
alleged good cause for his failure to appear his claim shall 
be decided based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2008).  See also Turk v. Peake, 21 Vet. App. 565, 
570 (2008) (a claim for a higher initial rating is an 
"original compensation claim," for purposes of 38 C.F.R. § 
3.655(b) (providing that where a claimant fails to report for 
a necessary examination in connection with an original claim 
without good cause, the claim will be decided on the basis of 
the evidence of record, rather than denied)).

Multiple attempts were made to obtain the color photographs 
of the Veteran's left eye and any further efforts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(2) 
(2008).  Furthermore, the Veteran's representative 
acknowledged in a July 2009 brief that the agency of original 
jurisdiction complied with the Board's remand directive and 
that although the color photographs mentioned in the Board's 
remand were not obtained, the Veteran failed to report for a 
new VA examination to obtain such photographs. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an initial compensable rating 
for a left eye scar is thus ready to be considered on the 
merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.
Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left eye scar is currently rated as 
noncompensable pursuant to 38 C.F.R. § 4.118, DC 7804, for 
superficial and painful scars.  The rating criteria for scars 
were changed, effective August 30, 2002.  See 67 Fed. Reg. 
49590- 49599 (July 31, 2002).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects." If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C.A. § 
5110(g) (West 2002), apply the more favorable provision to 
the facts of the case, unless the claimant would be 
prejudiced by the Board's actions in addressing the revised 
regulation in the first instance. Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for 
the periods both prior to and after the effective date of the 
change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 
33422(2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).
To warrant a compensable evaluation under the old criteria, 
the scar would need to involve the head, face or neck and be 
moderately disfiguring (DC 7800); exceed 6 square inches or 1 
square foot (DCs 7801- 7802); be superficial, poorly 
nourished, or characterized by repeated ulceration (DC 7803); 
be superficial, tender and painful on objective demonstration 
(DC 7804); or cause some limitation of function of the part 
affected (DC 7805).  See 38 C.F.R. § 4.118, DCs 7800-7805 
(1999).

The old version of DC 7804 provided for a 10 percent rating 
for scars that are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, DC 7804 (1999).  
These criteria are not appreciably different from the current 
rating criteria.

To warrant a compensable evaluation under the revised 
criteria, the scar would need to involve the head, face or 
neck and have at least one character of disfigurement (DC 
7800); be superficial and unstable (DC 7803); be superficial 
and painful on demonstration (DC 7804); or cause some 
limitation of the function of the part affected (DC 7805).  
38 C.F.R. § 4.118, DCs 7800, 7803-7805 (effective August 30, 
2002).

In this case, a March 2001 VA examination report indicates 
that the Veteran had stitches over his eyes and left temporal 
area after injuries sustained in a mugging.  The Veteran did 
not report any pain over his face, there was no tenderness 
over the supraorbital scars or the left temporal scar, and 
there was no tenderness over the other cranial regions.  
Furthermore, the report stated that there did not seem to be 
any neurological impairment related to the facial scars.

An August 2004 VA examination report indicated a diagnosis of 
a small scar in the left lateral eyebrow area that did not 
cause any functional impairment.  Examination of the skin 
revealed that the Veteran had a small one-inch, ragged, V-
shape scar on the left lateral eyebrow.  The scar was healed 
well, minimally hyperpigmented, not raised above the skin 
surface, and nontender.  There was no tissue loss associated 
with the scar.  The scar was not disfiguring and no facial 
deformity was noted.  Furthermore, the scar affected about 1 
percent of the face area and less than 1 percent of the total 
body area.  

Examination of the eyes revealed that the conjunctivae and 
cornea were normal.  Pupils were equal, round, and reactive 
to light and accommodation, and there was no drift.  Overall, 
the left eye looked normal and there were no noted eye 
abnormalities.  The Veteran reported that he developed a scar 
above the left eye while in service when he was assaulted.  
The injury affected his whole eyelid and face and he required 
stitches.  The Veteran further reported that he had an open 
wound and had bleeding inside his eye.  While he had no 
specific complaints, the Veteran stated that the scar area 
was irritated on and off.

A January 2007 VA examination report indicated a diagnosis of 
scarring in the brow of both eyes.  Examination of the skin 
revealed a scar in the brow of both eyes, with the left eye 
scar being greater in size.  Extraocular muscle movements 
were full, pupils were round and reactive to light with no 
afferent defect, and the peripheral fields were full to 
finger counting.  Slit-lamp examination revealed a clear 
cornea, a quiet anterior chamber, a flat iris, and a clear 
lens.  Applanation pressure in the left eye was 12 mmHg and 
dilated fundus examination showed a cup-to-disc ratio of 0.6 
inches.  The macula, vessels, and periphery in the left eye 
were all normal.  Furthermore, spectacle corrected distance 
acuity was 20/20-2 and corrected near acuity was 20/20.  The 
Veteran reported receiving facial wounds due to an assault.  
Wounds around the left eye were sutured.  The Veteran denied 
any other ocular history or visual complaints, including 
diplopia.

The Veteran is not entitled to a rating, under either the old 
or revised criteria, under DCs 7800, 7803, or 7805 as the 
Veteran's left eye scar is one inch, not disfiguring, not 
associated with tissue loss, well healed, and does not result 
in neurological or visual impairment.

Under the new version of DC 7800, disfiguring scars are 
evaluated on the basis of palpable or observable tissue loss, 
or characteristics of disfigurement.  The 2004 examination 
shows that the scar was found to not be disfiguring.  It is 
less than 5 inches in length, it is not elevated, or 
manifested by missing soft tissue, induration, or reported 
inflexibility.  While the 2004 examination shows that the 
scar was mildly hypopigmented, it is only 1 inch in length 
and hence, not in an area of six square inches.  The width of 
the scar has not been reported, but inasmuch as the scar must 
be rated on the basis of the evidence of record, the absence 
of any finding that the scar is 1/4 inch precludes a 
compensable rating on that basis.

The Board notes that during the March 2004 hearing, the 
Veteran testified that his eyelid would sometimes appear 
swollen and that he would apply eyedrops because his eyes 
were always dry.  The Veteran also testified that he 
experienced loss of vision due to the left eye scar, 
requiring him to wear glasses.  Furthermore, he reported 
during the August 2004 VA examination that the scar area was 
occasionally irritated.  While the Veteran is competent to 
report symptoms of his left eye problems, such as swelling 
and irritation, his testimony must be weighed against the 
objective evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  

DC 7804 requires a scar to be painful on examination in order 
to warrant a 10 percent disability rating.  In this case, the 
objective evidence indicates a lack of scar tenderness or 
disfigurement.  Although the January 2007 VA examination 
report indicates that the Veteran had corrected vision, there 
is no indication that the Veteran's loss of vision was 
related to his left eye scar.  The August 2004 VA examination 
report indicated that the left eye looked normal and there 
were no eye abnormalities.  The January 2007 VA examination 
report also indicated a normal left eye examination.  
Furthermore, the January 2007 VA examination report indicates 
that the Veteran denied any ocular history or visual 
complaints.  Therefore, the objective evidence and the 
Veteran's prior statements outweigh the Veteran's unsupported 
statements to the contrary.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptom of the Veteran's 
disability is a left eye scar.  This symptom is contemplated 
by the applicable rating criteria.  Thus, referral for 
consideration of an extraschedular evaluation for the service 
connected disability addressed herein is not warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for an 
initial compensable rating for a left eye scar must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable rating for a left eye 
scar is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


